Exhibit 10.1

Line of Credit Note




$20,000,000.00

Date:  August 1, 2007




Promise to Pay. On or before March 31, 2008, for value received, Madison Gas and
Electric Company (the "Borrower") promises to pay to JPMorgan Chase Bank, N.A.,
whose address is 111 E. Wisconsin Ave, Milwaukee, WI 53202 (the "Bank") or
order, in lawful money of the United States of America, the sum of Twenty
Million and 00/100 Dollars ($20,000,000.00) or such lesser sum as is indicated
on Bank records, plus interest computed on the basis of the actual number of
days elapsed in a year of 360 days at "the Adjusted LIBOR Rate" (the "Note
Rate") and at the rate of 3.00% per annum above the Note Rate, at the Bank's
option, upon the occurrence of any default under this Note, whether or not the
Bank elects to accelerate the maturity of this Note, from the date such
increased rate is imposed by the Bank.




Definitions.  As used in this Note, the following terms have the following
respective meanings:




“Adjusted LIBOR Rate” means, with respect to the relevant Interest Period, the
sum of (i) the Applicable Margin plus (ii) the quotient of (a) the LIBOR Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.  




"Applicable Margin" means 0.40% per annum.




“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Wisconsin and/or New York for the conduct of substantially
all of their commercial lending activities and on which dealings in United
States dollars are carried on in the London interbank market.  




"Interest Period" means each consecutive one month period, the first of which
shall commence on the date of this Note, ending on the day which corresponds
numerically to such date one (1) month thereafter, provided, however, that if
there is no such numerically corresponding day in such first succeeding month,
such Interest Period shall end on the last Eurodollar Day of such first
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.




"LIBOR Rate" means, with respect to any LIBOR advance for any Interest Period,
the interest rate determined by the Bank by reference to Page 3750 of the
Moneyline Telerate Service (“MTS”) (or on any successor or substitute page of
the MTS, or any successor to or substitute for the MTS, providing rate
quotations comparable to those currently provided on Page 3750 of the MTS, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market)  to
be the rate at approximately 11:00 a.m. London time, two Business Days prior to
the commencement of the Interest Period for the offering by the Bank’s London
office, of dollar deposits in an amount comparable to such LIBOR advance with a
maturity equal to such Interest Period.  If no LIBOR Rate is available to the
Bank, the applicable LIBOR Rate for the relevant interest period shall instead
be the rate determined by the Bank to be the rate at which the Bank offers to
place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the principal
amount outstanding on such date and having a maturity equal to such Interest
Period.




"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves), which is imposed under Regulation D.




"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.  




If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to the Bank) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the advances evidenced by this Note, then, upon notice to the Borrower by
the Bank, the outstanding principal amount, together with accrued interest and
any other amounts payable to the Bank under this Note or the Related Documents
shall be repaid (a) immediately upon the Bank's demand if such change or
compliance with such requests, in the Bank's judgment, requires immediate
repayment, or (b) at the expiration of the last Interest Period to expire before
the effective date of any such change or request.





--------------------------------------------------------------------------------




If the Bank determines that quotations of interest rates for the relevant
deposits referred to in the definition of Adjusted LIBOR Rate are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining the interest rate as provided in this Note, then the Bank shall
forthwith give notice of such circumstances to the Borrower, whereupon (i) the
obligation of the Bank to make advances evidenced by this Note shall be
suspended until the Bank notifies the Borrower that the circumstances giving
rise to the suspension no longer exists, and (ii) the Borrower shall repay in
full the then outstanding principal amount of each advance evidenced by this
Note, together with accrued interest, on the last day of the then current
Interest Period.  




In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.  




Interest will be computed on unpaid principal balance from the date of each
borrowing.




Until maturity, the Borrower will pay consecutive monthly installments of
interest only commencing August 31, 2007.




The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank's
address above or at such other place as the Bank may designate in writing. If
any payment of principal or interest on this Note shall become due on a day that
is not a Business Day, the payment will be made on the next succeeding Business
Day. The term "Business Day" in this Note means a day other than a Saturday,
Sunday or any other day on which national banking associations are authorized to
be closed.  Payments shall be allocated among principal, interest and fees at
the discretion of the Bank unless otherwise agreed or required by applicable
law. Acceptance by the Bank of any payment that is less than the payment due at
that time shall not constitute a waiver of the Bank's right to receive payment
in full at that time or any other time.




Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note, the Borrower hereby authorizes the Bank to initiate debit
entries to Account Number ///////// at the Bank and to debit the same to such
account. This authorization to initiate debit entries shall remain in full force
and effect until the Bank has received written notification of its termination
in such time and in such manner as to afford the Bank a reasonable opportunity
to act on it. The Borrower represents that the Borrower is and will be the owner
of all funds in such account. The Borrower acknowledges (1) that such debit
entries may cause an overdraft of such account which may result in the Bank’s
refusal to honor items drawn on such account until adequate deposits are made to
such account; (2) that the Bank is under no duty or obligation to initiate any
debit entry for any purpose; and (3) that if a debit is not made because the
above-referenced account does not have a sufficient available balance, or
otherwise, the payment may be late or past due.




Business Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that all advances made under this Note shall not be used for any
personal, family or household purpose. The proceeds of the loan shall be used
only for the Borrower’s general corporate purposes.




Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower's obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest of
maturity, the occurrence of any default, or the occurrence of any event that
would constitute a default but for the giving of notice or the lapse of time or
both until the end of any grace or cure period, the Borrower may borrow, pay
down and reborrow under this Note subject to the terms of the Related Documents.




Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee (the
“Non-usage Fee”) with respect to each calendar quarter during the term of
Facility B, based on the unused amount of Facility B.  The Non-usage Fee shall
be an amount equal to A x (B –C) x (D/E), where A equals 0.075%; B equals the
maximum amount of Facility B; C equals the average outstanding principal balance
of Facility B during the calendar quarter; D equals the actual number of days
elapsed during the calendar quarter; and E equals 360.  Each Non-usage Fee shall
be due and payable to the Bank quarterly, in arrears, within fifteen (15) days
after the Borrower’s receipt of an invoice for the Non-usage Fee from the Bank.
 The Bank may begin to accrue the foregoing fee on the date the Borrower signs
or otherwise authenticates this agreement.  




Liabilities. The term "Liabilities" in this Note means all debts, obligations,
and liabilities of every kind and character of the Borrower whether individual,
joint and several, contingent or otherwise, now or hereafter existing in favor
of the Bank, including without limitation, all liabilities, interests, costs and
fees, arising under or from any note, open account, overdraft, credit card,
lease, letter of credit application, endorsement, surety agreement, guaranty,
Rate Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
proceedings, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.  The term “Rate Management Transaction”
in this Note means any transaction (including an agreement with respect thereto)
that is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,





--------------------------------------------------------------------------------

 currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.  

Related Documents. The term "Related Documents" in this Note means this Note,
all loan agreements, credit agreements, reimbursement agreements, security
agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with
this Note or in connection with any of the Liabilities.




Security. The term "Collateral" in this Note means all real or personal property
described in all security agreements, pledge agreements, mortgages, deeds of
trust, assignments, or other instruments now or hereafter executed in connection
with this Note or in connection with any of the Liabilities. If applicable, the
Collateral secures the payment of this Note and the Liabilities.




Bank's Right of Setoff. In addition to the Collateral, if any, the Borrower
grants to the Bank a security interest in, and the Bank is authorized to setoff
and apply, all Accounts, Securities and Other Property, and Bank Debt against
any and all Liabilities of the Borrower. This right of setoff may be exercised
at any time and from time to time, and without prior notice to the Borrower.
This security interest in the Accounts and right of setoff may be enforced or
exercised by the Bank regardless of whether or not the Bank has made any demand
under this paragraph or whether the Liabilities are contingent, matured, or
unmatured.  Any delay, neglect or conduct by the Bank in exercising its rights
under this paragraph will not be a waiver of the right to exercise this right of
setoff or enforce this security interest in the Accounts. The rights of the Bank
under this paragraph are in addition to other rights the Bank may have in the
Related Documents or by law. In this paragraph: (a) the term "Accounts" means
any and all accounts and deposits of the Borrower (whether general, special,
time, demand, provisional or final) at any time held by the Bank (including all
Accounts held jointly with another, but excluding any IRA or Keogh Account, or
any trust Account in which a security interest would be prohibited by law); (b)
the term "Securities and Other Property" means any and all financial assets,
securities entitlements, securities accounts, investment property and other
personal property of the Borrower in the custody, possession or control of the
Bank, JPMorgan Chase & Co. and their respective subsidiaries and affiliates
(other than property held by the Bank in a fiduciary capacity); and (c) the term
"Bank Debt" means all indebtedness at any time owing by the Bank, to or for the
credit or account of the Borrower and any claim of the Borrower (whether
individual, joint and several or otherwise) against the Bank now or hereafter
existing.




Representations by Borrower. Each Borrower represents that each of the following
is and will remain true and correct until the later of maturity or the date on
which all Liabilities evidenced by this Note are paid in full: (a) the execution
and delivery of this Note and the performance of the obligations it imposes do
not violate any law, conflict with any agreement by which it is bound, or
require the consent or approval of any governmental authority or other third
party; (b) this Note is a valid and binding agreement of the Borrower,
enforceable according to its terms, (c) all balance sheets, profit and loss
statements, and other financial statements and applications for credit furnished
to the Bank in connection with the Liabilities are accurate and fairly reflect
the financial condition of the organizations and persons to which they apply on
their effective dates, including contingent liabilities of every type, which
financial condition has not materially and adversely changed since those dates;
and, if the Borrower is not a natural person (i) it is duly organized, and
validly existing under the laws of the state where it is organized and is in
good standing in each state where it is doing business; and (ii) the execution
and delivery of this Note and the performance of the obligations it imposes (A)
are within its powers and have been duly authorized by all necessary action of
its governing body, and (B) do not contravene the terms of its articles of
incorporation or organization, its by-laws, regulations or any partnership,
operating or other agreement governing its organization and affairs.




Events of Default/Acceleration. If any of the following events occurs this Note
shall become due immediately, without notice, at the Bank's option:




1.

The Borrower, or any guarantor of any of the Liabilities (the "Guarantor"),
fails to pay when due any amount payable under this Note, under any of the
Liabilities, or under any agreement or instrument evidencing debt to any
creditor.

2.

The Borrower or any Guarantor (a) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (b) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (c) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (d) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by this Note) and the effect of such default will allow the creditor
to declare the debt due before its maturity.

3.

In the event (a) there is a default under the terms of any Related Document, (b)
any guaranty of the loan evidenced by this Note is terminated or becomes
unenforceable in whole or in part, (c) any Guarantor fails to promptly perform
under its guaranty, or (d) the Borrower fails to comply with, or pay, or perform
under any agreement, now or hereafter in effect, between the Borrower and
JPMorgan Chase & Co., or any of its subsidiaries or affiliates or their
successors.

4.

There is any loss, theft, damage, or destruction of any Collateral not covered
by insurance.

5.

A "reportable event" (as defined in the Employee Retirement Income Security Act
of 1974 as amended) occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of the Borrower or any
affiliate of the Borrower.

6.

The Borrower or any Guarantor becomes insolvent or unable to pay its debts as
they become due.





--------------------------------------------------------------------------------

7.

The Borrower or any Guarantor (a) makes an assignment for the benefit of
creditors; (b) consents to the appointment of a custodian, receiver, or trustee
for itself or for a substantial part of its assets; or (c) commences any
proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws of any jurisdiction.

8.

A custodian, receiver, or trustee is appointed for the Borrower or any Guarantor
or for a substantial part of its assets.

9.

Proceedings are commenced against the Borrower or any Guarantor under any
bankruptcy, reorganization, liquidation, or similar laws of any jurisdiction,
and they remain undismissed for thirty (30) days after commencement; or the
Borrower or the Guarantor consents to the commencement of those proceedings.

10.

Any judgment is entered against the Borrower or any Guarantor, or any
attachment, levy, or garnishment is issued against any property of the Borrower
or any Guarantor.

11.

The Borrower or any Guarantor dies, or a guardian or conservator is appointed
for the Borrower or any Guarantor or all or any portion of the Borrower's
assets, any Guarantor's assets, or the Collateral.

12.

The Borrower or any Guarantor, without the Bank's written consent (a) is
dissolved, (b) merges or consolidates with any third party, (c) leases, sells or
otherwise conveys a material part of its assets or business outside the ordinary
course of its business, (d) leases, purchases, or otherwise acquires a material
part of the assets of any other business entity, except in the ordinary course
of its business, or (e) agrees to do any of the foregoing (notwithstanding the
foregoing, any subsidiary may merge or consolidate with any other subsidiary, or
with the Borrower, so long as the Borrower is the survivor).

13.

Any material adverse change occurs in the business, assets, affairs, prospects
or financial condition of the Borrower or any Guarantor or any subsidiary of the
Borrower.  




Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement. The Bank is authorized to cause all or any part of the
Collateral to be transferred to or registered in its name or in the name of any
other person or business entity, with or without designating the capacity of
that nominee. Without limiting any other available remedy, the Borrower is
liable for any deficiency remaining after disposition of any Collateral. The
Borrower is liable to the Bank for all reasonable costs and expenses of every
kind incurred (or charged by internal allocation) in connection with the
negotiation, preparation, execution, filing, recording, modification,
supplementing and waiver of this Note or the Related Documents, both before and
after judgment, including without limitation reasonable attorneys' fees and
court costs. These costs and expenses include without limitation any costs or
expenses incurred by the Bank in any bankruptcy, reorganization, insolvency or
other similar proceeding.




Waivers. Any party liable on this Note waives (a) to the extent permitted by
law, all rights and benefits under any laws or statutes regarding sureties, as
may be amended; (b) any right to receive notice of the following matters before
the Bank enforces any of its rights: (i) the Bank's acceptance of this Note,
(ii) any credit that the Bank extends to the Borrower, (iii) the Borrower's
default, (iv) any demand, diligence, presentment, dishonor and protest, or (v)
any action that the Bank takes regarding the Borrower, anyone else, any
Collateral, or any of the Liabilities, that it might be entitled to by law or
under any other agreement; (c) any right to require the Bank to proceed against
the Borrower, any other obligor or guarantor of the Liabilities, or any
Collateral, or pursue any remedy in the Bank's power to pursue; (d) any defense
based on any claim that any endorser or other parties' obligations exceed or are
more burdensome than those of the Borrower; (e) the benefit of any statute of
limitations affecting liability of any endorser or other party liable hereunder
or the enforcement hereof; (f) any defense arising by reason of any disability
or other defense of the Borrower or by reason of the cessation from any cause
whatsoever (other than payment in full) of the obligation of the Borrower for
the Liabilities; and (g) any defense based on or arising out of any defense that
the Borrower may have to the payment or performance of the Liabilities or any
portion thereof. Any party liable on this Note consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of the Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any person who may be liable for
the payment of this Note. The Bank may waive or delay enforcing any of its
rights without losing them. Any waiver affects only the specific terms and time
period stated in the waiver. No modification or waiver of any provision of this
Note is effective unless it is in writing and signed by the party against whom
it is being enforced.




Cooperation.  The Borrower agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Bank’s collateral free and clear of all liens.  




Rights of Subrogation. Any party liable on this Note waives and agrees not to
enforce any rights of subrogation, contribution or indemnification that it may
have against the Borrower, any person liable on the Liabilities, or the
Collateral, until the Borrower and such party liable on this Note have fully
performed all their obligations to the Bank, even if those obligations are not
covered by this Note.




Reinstatement. All parties liable on this Note agree that to the extent any
payment is received by the Bank in connection with the Liabilities evidenced by
this Note, and all or any part of such payment is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be
transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other entity, whether under any bankruptcy act or otherwise (any
such payment is hereinafter referred to as a "Preferential Payment"), then this
Note shall continue to be effective or shall be reinstated, as the case may be,
even if all those Liabilities have been paid in full





--------------------------------------------------------------------------------

and whether or not the Bank is in possession of this Note, or whether this Note
has been marked paid, released or cancelled, or returned to the Borrower and, to
the extent of the  payment, repayment or other transfer by the Bank, the
Liabilities or part thereof intended to be satisfied by such Preferential
Payment shall be revived and continued in full force and effect as if said
Preferential Payment had not been made.

Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of Wisconsin (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Note may be brought by the Bank in
any state or federal court located in the State of Wisconsin, as the Bank in its
sole discretion may elect. By the execution and delivery of this Note, the
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Wisconsin is not a convenient
forum or the proper venue for any such suit, action or proceeding.




Renewal and Extension.  This Note is given in replacement, renewal and/or
extension of, but not extinguishing the indebtedness evidenced by, that Line of
Credit Note dated September 29, 2006 executed by the Borrower in the original
principal amount of Twenty Million and 00/100 Dollars ($20,000,000.00),
including previous renewals or modifications thereof, if any (the “Prior Note”
and together with all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with the Prior Note, the “Prior Related Documents”), and is not a
novation thereof.  All interest evidenced by the Prior Note shall continue to be
due and payable until paid.  The Borrower fully, finally, and forever releases
and discharges the Bank and its successors, assigns, directors, officers,
employees, agents, and representatives (each a “Bank Party”) from any and all
causes of action, claims, debts, demands, and liabilities, of whatever kind or
nature, in law or equity, of the Borrower, whether now known or unknown to the
Borrower (i) in respect of the loan evidenced by the Prior Note and the Prior
Related Documents, or of the actions or omissions of any Bank Party in any
manner related to the loan evidenced by the Prior Note or the Prior Related
Documents and (ii) arising from events occurring prior to the date of this Note.
 If applicable, all Collateral continues to secure the payment of this Note and
the Liabilities.  The provisions of this Note are effective on the date that
this Note has been executed by all of the signers and delivered to the Bank.
      




Miscellaneous.  Each Borrower is liable jointly and severally for the
obligations represented by this Note, the term "Borrower" means any one or more
of them, and the receipt of value by any one of them constitutes the receipt of
value by the others. This Note binds the Borrower and its successors, and
benefits the Bank, its successors and assigns. Any reference to the Bank
includes any holder of this Note. This Note is issued pursuant and entitled to
the benefits of that certain Credit Agreement by and between the Borrower and
the Bank, dated March 1, 1999, and all replacements thereof (the “Credit
Agreement”) to which reference is hereby made for a more complete statement of
the terms and conditions under which the loan evidenced hereby is made and is to
be repaid.  The terms and provisions of the Credit Agreement are hereby
incorporated and made a part hereof by this reference thereto with the same
force and effect as if set forth at length herein.  No reference to the Credit
Agreement and no provisions of this Note or the Credit Agreement shall alter or
impair the absolute and unconditional obligation of the Borrower to pay the
principal and interest on this Note as herein prescribed.  Capitalized terms not
otherwise defined herein shall have the meaning assigned to such terms in the
Credit Agreement.  Section headings are for convenience of reference only and do
not affect the interpretation of this Note. Any notices and demands under or
related to this document shall be in writing and delivered to the intended party
at its address stated herein, and if to the Bank, at its main office if no other
address of the Bank is specified herein, by one of the following means: (a) by
hand, (b) by a nationally recognized overnight courier service, or (c) by
certified mail, postage prepaid, with return receipt requested. Notice shall be
deemed given: (a) upon receipt if delivered by hand, (b) on the Delivery Day
after the day of deposit with a nationally recognized courier service, or (c) on
the third Delivery Day after the notice is deposited in the mail. "Delivery Day"
means a day other than a Saturday, a Sunday, or any other day on which national
banking associations are authorized to be closed. Any party may change its
address for purposes of the receipt of notices and demands by giving notice of
such change in the manner provided in this provision. This Note and any Related
Documents embody the entire agreement between the Borrower and the Bank
regarding the terms of the loan evidenced by this Note and supercede all oral
statements and prior writings relating to that loan. If any provision of this
Note cannot be enforced, the remaining portions of this Note shall continue in
effect. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
this Note or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
this Note to one or more purchasers whether or not related to the Bank.




Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower's identity as may be requested by Bank at any
time to enable Bank to verify Borrower's identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.




USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:





--------------------------------------------------------------------------------




IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower's name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower's name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower's driver’s license or other identifying documents, and if Borrower
is not an individual to see Borrower's legal organizational documents or other
identifying documents.




WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.




JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.







Borrower:







Address: 133 S. Blair St.

Madison Gas and Electric Company

Madison, WI 53703




By:  _____________________________________




        _____________________________________

                         

Printed Name                                            Title




Date Signed:  ______________________________



